DETAILED ACTION
This Office Action is in response to the after final amendment 12/17/2021. Claims 1, 8 and 15 were amended. No claims were added. Claims 4, 7, 11, 14, 17, 19-23 were cancelled.
Claims 1-3, 5, 6, 8-10, 12, 13, 15, 16 and 18 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-3, 5, 6, 8-10, 12, 13, 15, 16 and 18  are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claim 1:
the point position is calculated usinq an expression Q(Wi) = Nw - WL - 1, wherein Nw is a value rounded up to a nearest integer and WL is a width of data, and Nwi is calculated using an expression Nwi = Ceil (log2(max(vmax, (-1 * vmin)), wherein vmax is a maximum value of a parameter of Wi and vmin is a minimum value of a parameter of W1.
The closest prior art of record teaches:
Li et al. (Patent. No.: US10929744-herein after- Li) teaches repeating a training model including a numerical value of floating point. The converted fixed point from the 
In addition, Lin et al. (WO 2016182671-herein after- Lin at al.) teaches teach using a machine learning network to obtain the fixed point based on the training of floating point, however, Lin does not teach the limitations mentioned above.
Furthermore, Jiantao et al. (NPL: Going Deeper with Embedded FPGA Platform for Convolutional Neural Network -herein after- Jiantao) teaches the calculating of   point position in according to the numerical value in (i), (i-1) th training with floating point number, however, Jintao does not teach the limitations mentioned above.
Claim 8 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons. 
Claim 15 includes that same limitations identified in regards to claim 1 and is allowable for the same reasons. 
When taken in context, the claims as a whole were not uncovered by the prior art.  Dependent claims 2, 3, 5, 6, 9, 10, 12, 13, 15, 16 and 18 are allowed as they depend upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement or Reasons for allowance.”
Conclusion
Claims 1-3, 5, 6, 8-10, 12, 13, 15, 16 and 18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 2725747. The examiner can normally be reached on 7:30 - 5:00 M TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/E.T./
Examiner, Art Unit 2128
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128